United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10703
                        Conference Calendar



THOMAS M. DUBOSE,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Forth Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:05-CV-17
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas M. Dubose, federal prisoner # 06261-043, was

convicted in 2002 in the Southern District of Mississippi of

manufacturing in excess of 500 grams of methamphetamine and was

sentenced to 262 months of imprisonment.   Dubose filed a 28

U.S.C. § 2241 habeas corpus petition to challenge his sentence,

and he now appeals the district court’s dismissal of his § 2241

petition for lack of jurisdiction.   He argues that he should be




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10703
                                 -2-

permitted to pursue § 2241 relief in accordance with the savings

clause of 28 U.S.C. § 2255.

     Dubose has not shown that the district court erred in

determining that his purported § 2241 petition was best construed

as a § 2255 motion over which it lacked jurisdiction.    See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001); Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th

Cir. 1990); Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th

Cir. 1987).    Dubose’s contention that his claim under United

States v. Booker, 543 U.S. 220 (2005), falls under § 2255’s

savings clause lacks merit.    See Padilla v. United States, 416
F.3d 424, 427 (5th Cir. 2005).   His argument that he received

ineffective assistance of counsel at sentencing was raised for

the first time in his appeal to this court, and we will not

consider it.    See Leggett v. Fleming, 380 F.3d 232, 236 (5th Cir.

2004).

     The judgment of the district court is AFFIRMED.